                      Case 16-16336                 Doc 43           Filed 03/19/19 Entered 03/19/19 14:23:37                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   CHRISTOPHER GALVAN                                                              §           Case No. 16-16336
                                                                                                   §
                                                                 Debtor                            §

                                                                AMENDED TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    05/13/2016 . The undersigned trustee was appointed on 05/13/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               75,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        41,604.10
                                                     Bank service fees                                                                  84.94
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                  15,000.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               18,310.96

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-16336                  Doc 43          Filed 03/19/19 Entered 03/19/19 14:23:37                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 05/26/2017 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 6,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 6,250.00 , for a total compensation of $ 6,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/19/2019                                     By:/s/CATHERINE STEEGE, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 16-16336              Doc 43      Filed 03/19/19 Entered 03/19/19 14:23:37                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              16-16336                         DRC            Judge:        Donald R Cassling                            Trustee Name:                      CATHERINE STEEGE, TRUSTEE
Case Name:            CHRISTOPHER GALVAN                                                                                         Date Filed (f) or Converted (c):   05/13/2016 (f)
                                                                                                                                 341(a) Meeting Date:               06/14/2016
For Period Ending:    03/19/2019                                                                                                 Claims Bar Date:                   05/26/2017


                                     1                                              2                           3                             4                          5                             6

                          Asset Description                                      Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
              (Scheduled and Unscheduled (u) Property)                         Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 5101 N. Kenneth Ave, Chicago, IL 60630                                              218,800.00                       0.00                                                       0.00                        FA
  2. BMW 325xl 2006                                                                        6,521.00                       0.00                                                       0.00                        FA
  3. Household Goods: Bed, Table, etc.                                                       600.00                       0.00                                                       0.00                        FA
  4. Ordinary electronics including nonfixture appliances                                    550.00                       0.00                                                       0.00                        FA
  5. Ordinary clothing                                                                       500.00                       0.00                                                       0.00                        FA
  6. Cash on hand                                                                             50.00                       0.00                                                       0.00                        FA
  7. TCF Checking Account                                                                    750.00                       0.00                                                       0.00                        FA
  8. 401k account at Prudential                                                              700.00                       0.00                                                       0.00                        FA
  9. Term Life Insurance Policy                                                                0.00                       0.00                                                       0.00                        FA
 10. Claim against Roehl Transport for personal injury (no lawsui                         10,000.00                  35,000.00                                                75,000.00                          FA
 11. Individual Retirement Account at Primerica Financial Service                          5,000.00                       0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $243,471.00                 $35,000.00                                               $75,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Personal injury suit is pending.

  7/13/2018




  Initial Projected Date of Final Report (TFR): 07/31/2019            Current Projected Date of Final Report (TFR): 07/31/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                     Page:           1
                                         Case 16-16336                 Doc 43 Filed 03/19/19
                                                                                           FORM 2Entered 03/19/19 14:23:37                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-16336                                                                                                 Trustee Name: CATHERINE STEEGE, TRUSTEE                                  Exhibit B
      Case Name: CHRISTOPHER GALVAN                                                                                            Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX7788
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX9235                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/19/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   01/29/19             10         Gallagher Bassett Serv, Inc. As Claim     SETTLEMENT PAYMENT                                        1142-000              $75,000.00                                $75,000.00
                                   Administrator

   02/07/19                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $10.00          $74,990.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/13/19            101         Hupy and Abraham S.C.                     PI Attorney fees and expenses                                                                        $27,254.10           $47,735.90
                                   111 East Kilbourn Avenue                  per settlement order dated
                                   Suite 1100                                11/27/18
                                   Milwaukee, WI 53202
                                   Hupy and Abraham S.C.                     PI Attorney fees per settlement           ($25,000.00)    3210-000
                                                                             order
                                                                             PI Attorney expenses per                   ($2,254.10)    3220-000
                                                                             settlement order
   02/13/19            102         Christopher Galvan                        Debtor's Exemption re                                     8100-002                                   $15,000.00           $32,735.90
                                   5101 N. Kenneth Avenue                    Settlement
                                   Chicago, IL 60630
   02/14/19            103         Falk Legal Group Client Trust Account     SETTLEMENT PAYMENT PER                                    2990-000                                   $14,350.00           $18,385.90
                                   ATTN: Matthew R. Falk                     11/27/18 ORDER
                                   740 N. Plankinton Ave., Suite 800         Settlement payment to
                                   Milwaukee, WI 53203                       Community Insurance
                                                                             Company D/B/A Anthem Blue
                                                                             Cross and Blue Shield per
                                                                             Court's order dated 11/27/18
   03/07/19                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $74.94          $18,310.96
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/12/19                        Transfer to Acct # xxxxxx0043             Transfer of Funds                                         9999-000                                   $18,310.96                 $0.00



                                                                                                               COLUMN TOTALS                                 $75,000.00           $75,000.00
                                                                                                                     Less: Bank Transfers/CD's                     $0.00          $18,310.96
                                                                                                               Subtotal                                      $75,000.00           $56,689.04
                                                                                                                     Less: Payments to Debtors                     $0.00          $15,000.00
                                                                                                               Net                                           $75,000.00           $41,689.04

        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                          $75,000.00           $75,000.00
                                                                                                                                                                                                  Page:           2
                                         Case 16-16336                 Doc 43 Filed 03/19/19
                                                                                           FORM 2Entered 03/19/19 14:23:37                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-16336                                                                                              Trustee Name: CATHERINE STEEGE, TRUSTEE                                  Exhibit B
      Case Name: CHRISTOPHER GALVAN                                                                                         Bank Name: Axos Bank
                                                                                                                   Account Number/CD#: XXXXXX0043
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9235                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/19/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/12/19                        Transfer from Acct # xxxxxx7788           Transfer of Funds                                     9999-000               $18,310.96                                $18,310.96



                                                                                                             COLUMN TOTALS                                $18,310.96                 $0.00
                                                                                                                   Less: Bank Transfers/CD's              $18,310.96                 $0.00
                                                                                                             Subtotal                                           $0.00                $0.00
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                       $18,310.96                 $0.00
                                                                                                                                                           Page:     3
                                 Case 16-16336    Doc 43          Filed 03/19/19 Entered 03/19/19 14:23:37         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0043 - Checking                                              $0.00                  $0.00            $18,310.96
                                            XXXXXX7788 - Checking                                        $75,000.00               $41,689.04                $0.00
                                                                                                         $75,000.00               $41,689.04           $18,310.96

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $75,000.00
                                            Total Gross Receipts:                     $75,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 16-16336              Doc 43        Filed 03/19/19 Entered 03/19/19 14:23:37           Desc Main
                                                           Document     Page 7 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 16-16336                                                                                                      Date: March 19, 2019
Debtor Name: CHRISTOPHER GALVAN
Claims Bar Date: 5/26/2017


Code #     Creditor Name And Address          Claim Class        Notes                        Scheduled             Claimed           Allowed
           CATHERINE STEEGE                   Administrative                                      $0.00            $6,250.00         $6,250.00
100        353 N. Clark Street                Payment Status:
2100       CHICAGO, IL 60654-3456             Valid To Pay




           JENNER & BLOCK LLP                 Administrative                                      $0.00            $1,603.50         $1,603.50
100        353 N. CLARK STREET                Payment Status:
3110       CHICAGO, IL 60654-3456             Valid To Pay




           JENNER & BLOCK LLP                 Administrative                                      $0.00               $63.65            $63.65
100        353 N. CLARK STREET                Payment Status:
3120       CHICAGO, IL 60654-3456             Valid To Pay




1          DISCOVER BANK                      Unsecured          Date Filed: 02/28/2017           $0.00           $12,844.62        $12,844.62
300        DISCOVER PRODUCTS INC              Payment Status:
7100       PO BOX 3025                        Valid To Pay
           NEW ALBANY, OH 43054-3025


2          M&T BANK ELT US ED                 Unsecured          Date Filed: 03/09/2017           $0.00           $26,443.21        $26,443.21
300        AMERICAN EDUCATION                 Payment Status:
7100       SERVICES                           Valid To Pay
           PO BOX 8183
           HARRISBURG, PA 17105

3          AMERICAN EXPRESS BANK,             Unsecured          Date Filed: 04/27/2017           $0.00            $6,414.84         $6,414.84
300        FSB                                Payment Status:
7100       C/O BECKET AND LEE LLP             Valid To Pay
           PO BOX 3001
           MALVERN PA 19355-0701

4          MIDLAND FUNDING, LLC               Unsecured          Date Filed: 04/28/2017           $0.00            $3,540.97         $3,540.97
300        MIDLAND CREDIT                     Payment Status:
7100       MANAGEMENT, INC. AS                Valid To Pay
           AGENT FOR MIDLAND
           FUNDING, LLC
           PO BOX 2011
           WARREN, MI 48090
5          T MOBILE/T-MOBILE USA INC          Unsecured          Date Filed: 05/04/2017           $0.00              $239.19           $239.19
300        BY AMERICAN INFOSOURCE             Payment Status:
7100       LP AS AGENT                        Valid To Pay
           4515 N SANTA FE AVE
           OKLAHOMA CITY, OK 73118

6          ARMOR SYSTEMS CO.                  Unsecured          Date Filed: 05/19/2017           $0.00              $630.79           $630.79
300        1700 KIEFER DR., SUITE 1           Payment Status:
7100       ZION, IL 60099                     Valid To Pay




                                                                             Page 1                       Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 16-16336              Doc 43          Filed 03/19/19 Entered 03/19/19 14:23:37        Desc Main
                                                             Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 16-16336                                                                                                     Date: March 19, 2019
Debtor Name: CHRISTOPHER GALVAN
Claims Bar Date: 5/26/2017


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled             Claimed           Allowed
           Case Totals                                                                           $0.00           $58,030.77        $58,030.77
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                    Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 16-16336              Doc 43    Filed 03/19/19 Entered 03/19/19 14:23:37              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-16336
     Case Name: CHRISTOPHER GALVAN
     Trustee Name: CATHERINE STEEGE, TRUSTEE
                         Balance on hand                                              $               18,310.96

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: CATHERINE STEEGE                 $         6,250.00 $                0.00 $         6,250.00
       Attorney for Trustee Fees: JENNER &
       BLOCK LLP                                      $         1,603.50 $                0.00 $         1,603.50
       Attorney for Trustee Expenses: JENNER &
       BLOCK LLP                               $                      63.65 $             0.00 $             63.65
                 Total to be paid for chapter 7 administrative expenses               $                  7,917.15
                 Remaining Balance                                                    $               10,393.81


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 16-16336             Doc 43   Filed 03/19/19 Entered 03/19/19 14:23:37             Desc Main
                                             Document     Page 10 of 11




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 50,113.62 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 20.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    DISCOVER BANK              $        12,844.62 $              0.00 $          2,664.04
     2                    M&T BANK ELT US ED         $        26,443.21 $              0.00 $          5,484.45
                          AMERICAN EXPRESS
     3                    BANK, FSB                  $         6,414.84 $              0.00 $          1,330.47
                          MIDLAND FUNDING,
     4                    LLC                        $         3,540.97 $              0.00 $            734.41
                          T MOBILE/T-MOBILE
     5                    USA INC                    $           239.19 $              0.00 $             49.61
     6                    ARMOR SYSTEMS CO.          $           630.79 $              0.00 $            130.83
                 Total to be paid to timely general unsecured creditors               $               10,393.81
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 16-16336              Doc 43   Filed 03/19/19 Entered 03/19/19 14:23:37           Desc Main
                                             Document     Page 11 of 11




                                                          NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
